USCA4 Appeal: 22-1482      Doc: 11         Filed: 10/20/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-1482


        TIESHA EVANS; KATHY REAVES,

                             Plaintiffs - Appellants,

                      v.

        APRIL LEROY, Individually and Professional Capacity; OFFICER MCCOLL,
        Individually; CHIEF ALLEN HEIDLER; RICHARD O’MALLEY; HALL ROSS,
        Individually and Professional; MOLLY SPEARMAN; TERESA MYERS ERVIN;
        K. G. SMITH, JR.; MARK KEEL; HENRY MCMASTER; CHRISTOPHER
        WRAY,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge; Thomas E. Rogers, III, Magistrate Judge. (4:22-
        cv-01150-TLW-TER)


        Submitted: October 18, 2022                                     Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Tiesha Evans and Kathy Reaves, Appellants Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1482      Doc: 11         Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Tiesha Evans and Kathy Reaves seek to appeal the magistrate judge’s order

        directing them to secure counsel to represent a minor child. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order Appellants seek to appeal is neither a final

        order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

        appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      DISMISSED




                                                    2